Citation Nr: 0016796	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  95-33 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased evaluation for degenerative disc 
disease of the cervical spine, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel 


INTRODUCTION

The veteran had active military service from March 1988 to 
July 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1995 rating decision of the Department of 
Veterans Affairs (VA) Seattle, Washington Regional Office 
(RO).  In that decision the RO granted service connection and 
assigned a 20 percent disability rating for degenerative disc 
disease of the cervical spine from May 1995.  The veteran 
perfected an appeal of the July 1995 decision.

The current award is less than the maximum evaluation 
available and consequently the issue remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the veteran's appeal has been obtained by the RO.  

2.  The veteran's current cervical spine disorder is 
objectively manifested by a range of motion of 50 degrees of 
flexion, 45 degrees of extension, 30 degrees of right and 
left lateral bending, and rotation to 35 degrees left and 
right.  All motions produced point sensation in the upper 
cervical area, palpation of the cervical spine revealed 
tenderness in the right splenius capitus area occipitally, 
with point tenderness noted along the trapezius on the right.  

3.  The veteran does not have more than moderate limitation 
of motion of the cervical spine or demonstrable evidence of 
painful motion reflecting more than moderate disability 

4.  The evidence in this case does not reflect that the 
veteran has recurring attacks of severe intervertebral disc 
syndrome with intermittent relief.

CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for the veteran's service-connected degenerative disc disease 
of the cervical spine have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. § 4.71a, Part 4, Diagnostic 
Code 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

Review of the veteran's service medical records indicates 
that from November 1989 to March 1991 the veteran received 
ongoing treatment for cervical strain secondary to a motor 
vehicle accident.  A March 1991 X-ray study of the cervical 
spine revealed a tiny focal herniated disk at the levels of 
C5-6 and C6-7.  A statement signed by the veteran in May 1991 
indicates that he declined to undergo a separation medical 
examination at that time.

During a May 1995 VA examination, the veteran had complaints 
of ongoing neck pain.  According to the veteran, he has neck 
pain in the cervical area posteriorly with associated 
headache and right muscle pain in the area of the right 
trapezius.  The veteran explained that this pain sometimes 
radiates into his shoulder.  

On examination, there was localized tenderness in the 
paravertebral muscles on the right side of the C5 to C7 area.  
There was also some associated paravertebral muscle spasm and 
some trapezius muscle spasm on the right as well.  Range of 
motion of the spine was forward flexion to 95 degrees and 
backward flexion to 15 degrees.  Lateral flexion to the right 
and left was to 20 degrees and bilateral rotation was to 
approximately 30 degrees.  A neurological examination showed 
motor status as 5/5 strength in both upper extremities and 
5/5 strength of all aspects in the left leg.  There was no 
sensory loss or vibration loss in any part of the 
examination.  

A May 1995 X-ray study showed the cervical spine as well 
visualized through C-6 without definite evidence of fracture, 
subluxation or paravertebral soft tissue swelling.  The 
anterior vertebral heights appeared well maintained and there 
was minimal narrowing of the disc space at C5-C6.  The 
relationship of C1 and C2 was normal and bilateral cervical 
ribs were identified.  Impression was early narrowing of the 
disc space at C5-C6.  

During a December 1995 personal hearing, the veteran reported 
having constant pain on the right side of his neck.  He 
stated that the pain shoots down from the right side of his 
neck through the right shoulder and down the right arm and 
into his wrist and fingers.  According to the veteran, when 
he is lying down, he has to actually put his arm behind his 
neck and lift his neck because the pain is so severe.  

During a January 1996 VA examination, the veteran had 
complaints of neck pain.  He stated that coughing and 
sneezing cause a stabbing type of pain to develop.  He also 
reported that in general the pain is constant and of a dull, 
aching character which waxes and wanes.  On a scale of one to 
ten, the veteran rated his pain between a two and a seven.  
The veteran also reported that sitting motionless increases 
the pain as does looking overhead.  There was some radiation 
of pain into the interscapular region.  The veteran reported 
some radiation down the upper extremity to the right ring and 
little fingers and there was some numbness about the right 
upper extremity with tingling in the same distribution.  

Upon physical examination, the VA examiner observed that the 
veteran protected his neck somewhat as he moved about in the 
examination room.  He also found that the veteran walked with 
a normal gait and did not limp.  The veteran was able to walk 
on his toes and heels and he could perform a tandem gait.  
The veteran squatted fully and arose without difficulty.  
Axial loading at the vortex produced pain in the neck and as 
to superficial palpation, about the neck and upper back there 
was tenderness.  As to deeper palpation, he had tenderness in 
the same areas and there was no sacrosciatic notch 
tenderness.  

Cervical flexion was from zero to 45 degrees, extension was 
from zero to 40 degrees, rotation was from zero to 45 degrees 
bilaterally and lateral flexion was from zero to 25 degrees 
bilaterally.  Range of motion about the shoulders, elbows, 
wrists, and hands was full.  Impression was cervical thoracic 
strain and cervical spondylosis.  The VA examiner found that 
the veteran had no evidence of a herniated nucleus pulposus 
of the neck.  The veteran had weakness of a give way type 
about the right upper and lower extremities and there was 
tenderness to superficial palpation.  There appeared to be 
some voluntary limitation of range of motion of the cervical 
spine.  

In March 1996, the veteran underwent another VA examination.  
During this examination, the veteran had complaints of 
cervical pain radiating into his right shoulder and arm, 
sometimes radiating down towards his medial fingers.  The 
veteran described this pain as a heavy feeling.  He also 
stated that he suffers from occasional tingling numbness in 
the medial right forearm when he is writing, driving, or 
reading a book and that this tingling radiates down into the 
medial two fingers of his dominant right hand.  

The veteran also had complaints of pain in his posterior neck 
which causes headaches in the posterior head up to his 
vortex.  The VA examiner noted that the cervical spine was 
normal from the C4-5 disk space down through the inferior 
portion of C7.  On examination, the VA examiner observed that 
the veteran did not appear to protect his neck from excessive 
movements but he guarded against passive neck extension.  The 
veteran could flex his chin to his chest and extended his 
neck to about 20 degrees when he begins guarding.  Rotation 
of the neck and lateral flexion was normal.  The veteran 
could bend over to bring his fingertips within about a foot 
of the ground.  

As to range of motion, extension was to 20 degrees, there was 
normal lateral flexion, and rotation.  When standing, the 
veteran's pelvis and shoulders were level, he had no 
kyphoscoliosis or lordosis beyond normal.  The veteran had no 
palpable neck muscle spasm nor any palpable paraspinal 
tenderness.  The veteran stated that axial loading brings on 
neck pain.  The veteran's strength was 5/5 in all tested 
muscle groups.  His sensation was grossly intact except for 
some decrease to pin prick in the pinkie and medial ring 
finger of the right hand.  He had a positive Tinel's in the 
right olecranon area, bringing on these symptoms.  There was 
no abnormality of muscle bulk or motor function in the right 
hand.  The VA examiner found no evidence of cervical 
radiculopathy on examination.  

An April 1996 private physical therapy report indicates that 
the veteran had complaints of right cervical spine discomfort 
and stiffness and suboccipital spine headaches and nausea.  
The veteran also reported having a difficult time riding in a 
car or truck with increased road surface friction because 
this causes increased discomfort of the cervical spine.  On 
examination, the veteran had a decreased range of motion of 
the cervical spine particularly with left rotation.  Range of 
motion was zero to 70 degrees on left rotation, zero to 80 
degrees right on rotation, sidebending bilaterally was zero 
to 10 degrees, extension was within normal limits, and 
flexion was decreased by one fourth.  A private physician 
noted that the veteran had significant decreased joint play 
in the upper cervical spine.  

Another private medical report from April 1996 shows that on 
examination, the veteran had definite trigger point type 
tenderness at the occipital just behind the mastoid process 
and more medially along the upper cervical spine consistent 
with splenius capitis and splenius cervisis respectively.  
The veteran had normal upper and lower extremity strength and 
sensation, deep tendon reflexes, normal gait, tandem walk, 
and negative Romberg.  Deep tendon reflexes were symmetric 
and intact bilaterally.  

During a March 1997 VA examination, the veteran again had 
complaints of neck pain.  Examination of the neck revealed a 
decreased range of motion.   Anterior flexion was decreased 
to 50 degrees, extension was limited to 30 degrees, lateral 
bending was limited to 30 degrees on the left and right, all 
with a production of a tight feeling in the lower cervical 
area.  On neurological examination, deep tendon reflexes were 
decreased on the right Achilles, motor strength was 5/5 
flexion and extension in the proximal and distal muscle 
groups in all extremities.  Impression was degenerative disc 
disease of the cervical spine.  

A September 1997 private neurology consultation showed that 
on physical examination, the veteran's range of motion of the 
neck was normal.  Motor tone and strength were within normal 
limits bilaterally in the upper and lower extremities and 
there was no atrophy in any proximal or distal muscle groups.  
Reflexes were 2+ at the biceps, triceps, and brachioradialis.  
There were no Babinski responses present or any other 
pathologic reflexes.  It was noted that gait, heel, toe, and 
tandem were within normal limits.  Assessment was cervical 
degenerative disc disease with right occipital neuralgic 
cervicogenic headaches and a syncopal episode.  

In written correspondence dated in November 1997, Thomas J. 
Campbell, D.C., a private physician, stated that he had 
treated the veteran for complaints of migraine headaches, 
blackouts, and severe neck pain.  According to the private 
physician, the previously damaged discs in the veteran's neck 
were protruding, thus causing interference with nerve and 
blood flow.  He noted that this condition is quite capable of 
causing severe symptoms including a recent blackout episode.  

In December 1997, the veteran underwent another VA 
examination.  On physical examination, the veteran's cranial 
nerves were intact, sensation was intact to light touch and 
vibratory sense.  Motor strength was 5/5 throughout.  The 
veteran was alert, appropriate and oriented.  Gait was 
normal, Romberg was negative, finger-to-nose and heel-to-shin 
was intact and there was no pronator drift.  There was 
moderate tenderness at the insertion of the right splenius 
capitus and the right splenius was mildly tender as was the 
right trapezius which was in mild spasm.  Range of motion of 
the neck was flexion to 40 degrees, with pain at greater than 
30 degrees and extension was to 30 degrees with pain at 
greater than 15 degrees; this was active and passive.  
Lateral bending was to 25 degrees bilaterally passive and to 
20 degrees active with pain at 20 degrees.  Rotation of the 
neck was to 30 degrees bilaterally, limited by pain.  

In January 1998, Dr. Campbell stated that he had been 
treating the veteran for complaints of neck and headache pain 
since July 1995.  According to Dr. Campbell, the veteran has 
had severe bouts of migraine headache and neck pain due to 
the residual effects of injuries from a motor vehicle 
accident that occurred while the veteran was in service.  He 
further stated that due to these injuries, the veteran 
suffers from physical incapacitations and blackouts.  

During a December 1998 VA examination, the veteran constantly 
complained of neck pain which seemed to be worse with use.  
The VA examiner noted that the veteran underwent a June 1995 
computed tomography (CT) examination of the cervical spine 
which revealed a normal cervical spine without evidence of 
cervical disc herniation.  

The VA examiner also noted that in October 1997, the veteran 
fell and underwent a MRI (magnetic resonance imaging) and CT 
of the cervical spine which were significant for a bulging 
disc.  The veteran reported experiencing daily neck pain 
primarily in the upper right cervical region.  The veteran 
stated that some treatment received by a chiropractor has 
provided some relief for his neck pain. The veteran reported 
that he is currently working and his job involves standing 
and sitting.  He reported that he has been able to attend to 
his duties without difficulty secondary to the neck pain.  

Physical examination of the cervical spine revealed range of 
motion as follows: flexion to 50 degrees, extension to 45 
degrees, lateral bending 30 degrees on the left and right, 
and rotation to 35 degrees on the left and right.  All 
motions produced point sensation in the upper cervical area, 
especially on the right.  Palpation of the cervical spine 
revealed tenderness in the right splenius capitus area 
occipitally.  Areas of point tenderness were also noted along 
the trapezius on the right.  A neurological examination 
showed that the upper extremities revealed deep tendon 
reflexes at C5, C6, and C7.  Motor strength was intact, there 
was 5/5 flexion, there was extension in proximal and distal 
motor groups, and no gross sense abnormality was appreciated.  
Impression was cervical strain with a history of bulging 
discs without neurologic impairment associated with chronic 
cephalalgia.  

After the physical examination, the VA examiner found that 
the veteran has suffered continual pain in the neck which has 
produced cephalalgia.  The VA examiner also found that the 
veteran has experienced functional loss in his work as a 
state representative due to constant neck pain and headaches.  
The veteran has also experienced functional loss in daily 
activities, such as sporting activities, family care and 
household chores.  It was noted that on examination, although 
the veteran had a normal station and gait, pain was elicited 
in the neck.  The VA examiner concluded his report by stating 
that through physical history it was apparent that the 
veteran suffered from a mild to moderate degree of functional 
loss as to neck pain.  

II. Analysis

The veteran's increased rating claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  This finding is based on the veteran's 
contention regarding the increased severity of his service-
connected degenerative disc disease of the cervical spine.  
See Jones v. Brown, 7 Vet. App. 134 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed and no further assistance is required to comply 
with the duty to assist mandated by 38  U.S.C.A. 
§ 5107(a) (West 1991).

The appellant has not been prejudiced by the RO's or the 
Board's description of this claim as an "increased rating" 
even though the appeal was perfected to the Board from his 
May 1995 original claim seeking entitlement to service 
connection for the cervical spine disability at issue herein.  
The 20 percent rating awarded for this disability was made 
effective from the date of claim, and hence, there is no need 
to address the question of staged ratings.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), codified 
in 38 C.F.R Part 4, represent the average impairment of 
earning capacity resulting from disability.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for a loss of working time proportionate to the 
severity of the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  38 
C.F.R. § 4.45.

Under the Rating Schedule, degenerative arthritis established 
by x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  See 38 C.F.R. § 4.71, 
Diagnostic Code 5003.  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under 38 C.F.R. § 4.71, 
Diagnostic Code 5003 (1999).  

Accordingly, the Board must consider whether an increased 
schedular rating for the appellant's cervical spine 
disability may be in order on three independent bases: 
(1) pursuant to the relevant schedular criteria, i.e., 
notwithstanding the etiology or extent of his pain 
complaints, if the medical examination test results reflect 
findings which support higher ratings pursuant to the 
delineated schedular criteria; (2) pursuant to 38 C.F.R. 
§ 4.40 on the basis of additional functional loss due 
specifically to complaints of pain on use or during flare-
ups; and (3) pursuant to 38 C.F.R. § 4.45 if there is 
additional functional loss due specifically to any weakened 
movement, excess fatigability, or incoordination.

Additionally, with regard to assigning an evaluation for 
degenerative or traumatic arthritis under Diagnostic Codes 
5003 or 5010, the Board must consider whether an increased 
schedular or separate rating may be in order pursuant to 38 
C.F.R. § 4.59 on the basis of painful motion "with joint or 
periarticular pathology."  See VAOPGCPREC 9-98, 63 Fed. Reg. 
56704 (1998).

With respect to the above, the General Counsel held in 
VAOPGCPREC 9-98 that the Board's consideration of sections 
4.40, 4.45 and 4.59 depended on whether the musculoskeletal 
disability was rated under a specific diagnostic code that 
did not involve limitation of motion and where another 
diagnostic code based on limitation of motion was potentially 
applicable to the particular disability under consideration.  
Id.  However, the General Counsel cautioned that the 
applicability of a separate or multiple rating for a 
musculoskeletal disability was subject to the limitations of 
38 C.F.R. § 4.14, which prohibits "the evaluation of the 
same manifestation [of a disability] under different 
diagnoses."  Id.

The veteran's cervical spine disorder is currently rated as 
20 percent disabling pursuant to Diagnostic Code 5293 of the 
Rating Schedule.  See 38 C.F.R. 
§§ 4.27, 4.71a (1999).  Under Diagnostic Code 5293, a 10 
percent evaluation is warranted for intervertebral disc 
syndrome that is mild, a 20 percent evaluation is warranted 
for moderate recurring attacks, and a 40 percent evaluation 
is warranted for recurring attacks of severe intervertebral 
disc syndrome with intermittent relief.  A 60 percent 
evaluation requires pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the disease disc, with little intermittent 
relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (1999).

Another determinative issue is whether a 30 percent 
disability rating can be justified under Diagnostic Code 
5290.  After careful review of the record, the Board finds 
that it cannot.  Diagnostic Code 5290 provides for a 30 
percent disability rating for "severe" limitation of range of 
motion of the cervical spine.  A 20 percent rating is 
assigned when there is "moderate" limitation of range of 
motion.  A 10 percent disability rating is assigned for 
"slight" limitation of range of motion.  38 C.F.R. 
§ 4.71a, DC 5290 (1999).

In this case, the medical evidence shows that the veteran has 
minimal limitation of range of motion.  Specifically, the 
veteran's most recent VA examination shows range of motion of 
the neck as follows: 50 degrees of flexion, 45 degrees of 
extension, 30 degrees of right and left lateral bending, and 
rotation to 35 degrees left and right.  All motions produced 
point sensation in the upper cervical area, especially on the 
right.  Palpation of the cervical spine revealed tenderness 
in the right splenius capitus area occipitally.  Areas of 
point tenderness were also noted along the trapezius on the 
right.  A neurological examination showed that the upper 
extremities revealed deep tendon reflexes at C5, C6, and C7.  
Motor strength was intact, there was 5/5 flexion, there was 
extension in proximal and distal motor groups, and no gross 
sense abnormality was appreciated.  Impression was cervical 
strain with a history of bulging discs without neurologic 
impairment associated with chronic cephalalgia.  From this 
objective data, the Board cannot grant entitlement to an 
increased evaluation of 30 percent disability rating under 
Diagnostic Code 5290; because the veteran's limitation of 
range of motion is not "severe."  In addition, under 
Diagnostic Code 5293, an increased evaluation of 40 percent 
is not warranted because there is no medical evidence of 
recurring attacks of severe intervertebral disc syndrome with 
intermittent relief.  

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder.  See Spurgeon v. Brown, 10 Vet. App. 194 
(1997).  The Board acknowledges that the veteran constantly 
complains of neck pain while at work and when he engages in 
other recreational activities, however the VA examiner found 
that the veteran suffers from only a mild to moderate degree 
of functional loss.  Therefore, the Board finds that 
degenerative disc disease of the cervical spine is 
appropriately compensated by the 20 percent rating that has 
been assigned under Diagnostic Code 5293.  

Moreover, application of the extraschedular provisions is 
also not warranted in this case.  38 C.F.R. § 3.321(b) 
(1999).  There is no objective evidence that this service- 
connected disability presents such an exceptional or unusual 
disability picture, with such factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

The Board finds, therefore, that the preponderance of the 
evidence is against entitlement to a disability rating in 
excess of 20 percent for the disorder.  


ORDER

Entitlement to an evaluation greater than 20 percent for 
degenerative disc disease of the cervical spine is denied.  



_____________________________________
A. BRYANT
Member, Board of Veterans' Appeals

 

